Citation Nr: 1414317	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  13-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran contends that a total disability rating based on individual unemployability due to service-connected disability (TDIU) is warranted.  He asserts that his service-connected bilateral hearing loss and tinnitus have imposed a severe impediment in his capacity to obtain or maintain substantially gainful employment.

For a portion of the time period of the claim, the Veteran met the schedular requirements for TDIU as his bilateral hearing loss was evaluated as 60 percent disabling from the date of claim through April 30, 2014.  See 38 C.F.R. § 4.16(a) (2013).  From May 1, 2014, his bilateral hearing loss will be evaluated as 40 percent disabling, which in combination with a 10 percent rating for tinnitus, equates to a rating of 50 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the schedular criteria for TDIU will not be met from May 1, 2014, because no single service-connected disability will be 60 percent disabling and the ratings do not combine to 70 percent.  See 38 C.F.R. § 4.16(a).  Nevertheless, TDIU may be warranted on an extraschedular basis when the schedular criteria are not met.  See 38 C.F.R. § 4.16(b).

The evidence shows that the Veteran was last employed as a distribution manager for a publishing company in the mid-1990's.  The Social Security Administration (SSA) found the Veteran to be totally disabled as of November 1994.  However, based on the Veteran's statements and medical records form the Florida Spine Institute, SSA disability appears to have been based on a nonservice-connected lumbar spine disability resulting from a workplace injury.  SSA records are unavailable as they have been destroyed.  Even if the Veteran is unemployable due to nonservice-connected disabilities, this fact does not preclude TDIU as nonservice-connected disabilities and age are not for consideration.

Although VA audiological examinations have been conducted, an examiner has yet to provide a comprehensive opinion as to whether the Veteran's service-connected bilateral hearing loss and tinnitus preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The Board finds it necessary to remand the claim for such an opinion.

After the case was certified to the Board, the Veteran submitted an undated statement from Dr. S.N.L., who is his treating VA physician.  Dr. S.N.L. stated that the Veteran "is suffering from hearing loss, as result of which he cannot have gainful employment."  The RO has not considered this statement in connection with the TDIU claim.  In light of this remand, the RO will be able to consider Dr. S.N.L.'s statement in the first instance when the claim is readjudicated.

Accordingly, this case is remanded for the following actions:

1.  The RO must afford the Veteran a VA examination to assess his employability with respect to his service-connected disabilities.  The claims file and all records from any electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected bilateral hearing loss and tinnitus preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issue on appeal.  If the benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  The supplemental statement of the case must consider evidence added to the record since the August 2013 supplemental statement of the case, including Dr. S.N.L.'s statement.


No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

